Citation Nr: 1411259	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-34 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a service connection for a skin disorder including leishmaniasis, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1991 to May 1992 and from June 2004 to November 2005.  He also had active duty in the Army National Guard from March 2003 to April 2003.  He served in Southwest Asia from November 22, 2004 to October 25, 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In the August 2009 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD), sleep apnea, and leishmaniasis.  In September 2009, the Veteran filed a Notice of Disagreement (NOD), disagreeing with denial of service connection for PTSD and leishmaniasis.  In June 2010, the RO issued a statement of the case denying service connection for PTSD and leishmaniasis.  Subsequently, in August 2010, the Veteran filed his substantive appeal, Form 9, explicitly limiting his appeal to denial of service connection for PTSD.  The claim for service connection for PTSD was thereafter granted in May 2011.  Although the Veteran did not mention leishmaniasis in his August 2010 substantive appeal, the RO issued a supplemental statement of the case on the claim service connection for leishmaniasis in May 2011.  Also of record is a July 2012 statement from the Veteran's representative addressing the claim of service connection for leishmaniasis.  As such, the Board accepts this issue as on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.



This claim is REMANDED to the RO via the Appeals Management Center (AMC) in Washington D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's service treatment records (STR) shows that he was treated twice for possible insect or spider bites.  It was noted in the STR dated February 2005 that the Veteran had two distinct bite marks on his left forearm, which initially was reported as a spider bite but the Veteran was unable to identify the insect.  While there was minimal edema around the bite marks, there were no reports of difficulty breathing, no streaking or vesicles noted.   He was prescribed medication.  The Veteran again sought treatment in April 2005 for an insect bite to the top of his left foot.  It was noted that he had an infected insect bite with redness and soreness on the top of his left foot.  The Veteran was counseled to continue using ointment and prescribed medication.   

Post service, the Veteran sought emergency treatment in January 2010 with complaints of a boil on his right forearm.  At that time, he reported a history of leishmaniasis in the same spot from his time in Iraq.  It was noted that he did not have a fever, chills, diarrhea or any gastrointestinal issues.  A culture of the boil was taken and testing yielded negative results for alpha hemolytic streptococcus and corynebacterium.  

In view of the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine whether he has any current skin disorder or residuals of leishmaniasis related to his active service, or any skin problems which are attributable to undiagnosed illness.  Any recent VA treatment records should also be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from May 2010 forward.  

2.  Following completion of the above directive, schedule the Veteran for an appropriate VA examination to determine whether he has any current skin disorder or residuals of leishmaniasis related to his active service.  

The examiner's report must indicate a review of the physical and virtual claims file, including the January 2010 VA treatment note showing complaints of a boil on the Veteran's right forearm and the accompanying culture.  

The examiner is asked to identify all current skin disorders found to be present.  The examiner is also asked to determine whether the Veteran has leishmaniasis or any residuals of leishmaniasis.  All necessary tests in order to determine the correct diagnoses as determined by the examiner are to be done.

For all skin disorders and/or residuals of leishmaniasis found the be present, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the disorder had its clinical onset during active service or is related to any incident of service, including the insect bites in February and April 2005.  

The examiner should specifically indicate whether or not any skin problems are symptoms of a diagnosed disability or are attributable to undiagnosed illness.  The examiner should address the boil on the Veteran's right forearm and accompanying culture in January 2010, as well as any more recent evidence.  

If there are any objective indications of skin problems that cannot be attributed to any organic or psychological cause, the examiner should so state. The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


